Citation Nr: 1711919	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  09-45 318	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected posttraumatic stress disorder (PTSD), residuals of a gunshot wound to the right back, or residuals of a shrapnel wound to the left thigh and tibia.

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected PTSD, residuals of a gunshot wound to the right back, and/or residuals of a shrapnel wound to the left thigh and tibia.

3.  Entitlement to special monthly compensation based on the need aid and attendance criteria prior to March 19, 2012.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to August 1968.  Among his awards and decorations, he was the recipient of Purple Heart Medals and a Combat Action Award.  He died in March 2012, and the appellant is his surviving spouse.  

The Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008), created a new Section, 5121A, under Chapter 38 of the United States Code relating to substitution in case of death of a claimant who dies on or after October 10, 2008.  As provided for in the statute, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  Regulations were recently promulgated with respect to substitution claims.  See 79 Fed. Reg. 52977 (Sept. 5, 2014).  As above, in this case, the Veteran died in March 2012.  As his death occurred after October 10, 2008, the provisions pertaining to substitution are applicable in this case.  See also August 2012 rating decision (identifying the appellant as a proper substitute claimant in the Veteran's appeal).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in New Orleans, Louisiana.  

During his lifetime, the Veteran was afforded a June 2011 videoconference hearing before the undersigned; a hearing transcript is associated with the record.  

The Veteran's appeal was previously before the Board in January 2012, at which time it was remanded for additional development.  To the extent that the Board also remanded the issues of (1) entitlement to a Specially Adapted Housing (SAH) grant, (2) entitlement to a Special Home Adaptation (SHA) grant, and (3) entitlement to an automobile allowance or specially adapted equipment, these claims are not part of the substitute's current appeal.   First, the Board notes that, while the substituted appeal was in remand status, the RO issued a rating decision to the substitute in December 2012 that awarded the claim for automobile and adaptive equipment, constituting a full grant of that benefit.  

Second, pursuant to 38 C.F.R. § 3.1010(a), only "claims for periodic monetary benefits" qualify for substitution.  With regard to the claims for SAH or SHA grants, the regulations merely provide for the issuance of a "certificate of eligibility" for acquiring SAH or SHA.  See 38 C.F.R. §§ 3.809(a), 3.309A (2016).  Section 2101 explains that the Secretary may assist eligible disabled veterans with "acquiring" SAH or SHA, but an established periodic monetary payment is not prescribed.  Thus, the statutory scheme therefore appears inconsistent for finding a SAH or SHA grant as an award of "periodic monetary benefits" under 38 U.S.C.A. § 5121(a) or 38 U.S.C.A. § 5121A(a) (2014).  As a result, because they do not constitute claims for periodic monetary benefits, these two issues are not included in the appellant's substituted appeal, notwithstanding the fact that the SAH and SHA issues were included in the most recent December 2012 Supplemental Statement of the Case.  [The Board will not comment on whether the aforementioned claim for automobile and/or adapted equipment was a proper substitution matter; the question is moot given the RO's "grant" in December 2012.]

The Board additionally notes that the December 2012 rating decision also awarded special monthly compensation based on the need aid and attendance/housebound criteria from March 19, 2012, explaining that "[t]his is a grant in full for the benefits sought on appeal," as well as entitlement to a higher level of special monthly compensation based on the need of aid and attendance with an additional disability independently ratable at 100 percent from March 19, 2012.  However, inasmuch as the appeal period has been pending since the Veteran filed his claim in April 2007, there has been no grant of special monthly compensation based upon the need of aid and attendance prior to March 19, 2012.  Rather, for the time period prior to March 19, 2012, the RO awarded special monthly compensation solely under 38 U.S.C.A. § 1114(k) on account of anatomical loss of use of one foot.  See November 2014 Rating Code Sheet.  As such, the claim for aid-and-attendance-based special monthly compensation remains in controversy for the portion of the appeal period prior to March 19, 2012.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2015, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2016). The requested opinion was provided in June 2016.  In October 2016, the appellant was provided a copy of the opinion and was given 60 days to provide additional argument or evidence.

As a final introductory matter, the Board recognizes that the Veteran had previously applied for, and been denied, service connection for degenerative joint disease of the back and neck.  See December 1994 rating decision.  In its January 2012 decision, the Board reviewed the new evidence submitted, considered it conjunction with the rest of the evidence, and determined that VA's duty to assist necessitated additional development pertinent to address the merits of the service-connection claims for the lumbar spine and cervical spine.  See January 2012 remand.  To the extent that the Board made an implicit finding that new and material evidence had been submitted that was sufficient to reopen those claims pursuant to Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board expressly reiterates that finding here:  the previously denied claims for degenerative joint disease of the back and neck have been reopened.  The merits of those claims are encompassed in the more-broadly characterized current appeal for service connection for a lumbar and cervical spine disorder.

The issue of entitlement to special monthly compensation based on the need aid and attendance criteria prior to March 19, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy.

2.  A back disability was not noted on the Veteran's examination upon enlistment into service; the Veteran is presumed to have entered service in sound condition.

3.  The Veteran's lumbar spine disability (diagnosed variously as degenerative joint disease, osteoarthritis, hypertrophic changes, chronic compression fracture deformity, and degenerative disc disease) was incurred during active duty service.

5.  The Veteran's cervical spine disability (diagnosed variously as herniated nucleus pulposus (HNP), stenosis and spondylosis, degenerative disc disease, uncovertebral joint spondylosis, and intervertebral disc disease) was caused by his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a lumbar spine disability have been met. 38 U.S.C.A. §§ 1110, 1111, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for a cervical spine disability have been met. 38 U.S.C.A. §§ 1110, 1154; 38 C.F.R. § 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Lumbar Spine Disorder

The law provides that "every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service." 38 U.S.C.A. § 1111(West 2014). 

When no preexisting medical condition is noted upon entry into service, such is the case here, a veteran is presumed to have been sound.  38 U.S.C.A. § 1111; June 1966 Enlistment Examination Report.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that a disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  With regard to the second prong of the presumption of soundness, that the disability was not aggravated by service, the Secretary may rebut this through demonstrating by clear and unmistakable evidence either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096).

The evidence does not reach the high standard of clear-and-unmistakable evidence under the test set forth in Wagner needed to rebut the presumption of soundness.  Here, the fact the Veteran was involved in a motor vehicle accident prior to service that involved the back, alone, does not rise to the level of clear and unmistakable evidence that a back disability preexisted service.  Specifically, the Veteran's spine was found to be "normal" upon clinical evaluation at the time of entrance in service (see June 1966 enlistment examination), and the examiner specifically remarked in the Veteran's accompanying Report of Medical History that there was no sequela to the Veteran's pre-service automobile accident wherein he sustained a fracture to the lumbar vertebra.  At entrance, he was also given a PULHES profile of "1" in all areas, which means he was considered to possess a high level of medical fitness.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992). (A "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service)). The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Moreover, when the Board sought a VHA opinion on the matter, the examiner expressly concluded that "[o]ne cannot determine if [the Veteran] had undebatable evidence of a pre-existing low back disability prior to service, or whether it was aggravated by service."  Thus, it cannot be said that a preexisting back disability undebatably pre-existed service, and, as such, VA has not met its burden to rebut the presumption of soundness.  Accordingly, the Board will proceed to examine whether the appellant is entitled to benefits under a theory of direct service connection.

Establishing entitlement to service connection for a disability on a direct basis generally requires evidence showing:  (1) the existence of a present disability;
(2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b) listed chronic diseases by the following: (1) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (2) when a chronic disease is not present during service, evidence of continuity of symptomatology.  Service connection based on continuity of symptomatology only pertains to "chronic" diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Because the Veteran was diagnosed with osteoarthritis and degenerative joint disease, which are forms of "arthritis," the Board will may consider whether service connection is warranted based upon continuity of symptomatology.

With regard to the first element of service connection, the Veteran had multiple back diagnoses that establish the existence of a lumbar spine disorder.  See VA and private treatment reports (diagnosing degenerative joint disease, osteoarthritis, hypertrophic changes, chronic compression fracture deformity, and degenerative disc disease).  As noted by a private treatment provider in an April 1996 report, "the patient presents a complex injury" of the lumbar spine, especially in light of numerous injuries and additional diagnoses throughout the years.  

With regard to the second element of service connection, that of in-service incurrence, the Board notes that the Veteran engaged in combat during service, and he stated that his back was injured as a result of wounds he sustained during combat.  The Board notes that he is already in receipt of service-connection for gunshot wound residuals to the back, as well as shell fragment wound residuals to the left thigh and tibia, and that he was the recipient of Purple Heart Medals and a Combat Action Award.  Thus, his statements are consistent with the evidence of record.  

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Thus, the Board accepts as true that the Veteran sustained injuries to his lumbar spine during active duty while engaged in combat.  

The outcome in this case hinges on whether the Veteran's lumbar spine diagnoses are related to service, including the in-service combat injury.  Here, there are post-service VA treatment reports that demonstrate more-or-less continual complaints of back pain since service.  In fact, in an October 1969 VA examination, just months after separation, the Veteran complained of a "dull ache in my lower back."  A June 1992 private psychiatric evaluation also noted positive findings for musculoskeletal complaints, noted specifically as "neck or back pain."  VA and private treatment records thereafter continually make note to the Veteran's longstanding history of chronic low back pain.  See e.g. October 1993 VA treatment report, September 1994 VA treatment report (assessing myofascial pain syndrome and noting a history of low back pain for years); September 1994 VA treatment report (noting "long h[istory] chronic LBP").  In conjunction with these complaints, degenerative changes were noticed on X-rays as early as 1993 and have progressed through the years.  Cf. October 1993 (demonstrating minimal hypotrophic bony changes which include osteophyte formation) with more recent X-rays and MRI findings of increased severity of degenerative changes.  This evidence strongly suggests an in-service origin of the Veteran's lumbar spine disorder.

There is some negative nexus evidence in the record, including an opinion rendered by the November 2012 VA examiner that states that the spinal changes noted on a 2005 MRI were "age typical only."  However, this opinion ignores the Veteran's competent and credible symptoms of chronic back pain since service, as well as favorable evidence demonstrating that degenerative changes were present at least as early as 1993.  Moreover, the most-recent VHA opinion stated that "nearly 80% of patients in general do not show any imaging positive finding for the pain.  It is only the rare 20% that have imaging of the spine consistent with low back pain." 

Given the lengthy history and plethora of back symptoms demonstrated in the record over the years, including those noted immediately following service, the Board can find no adequate basis to reject the positive evidence of record demonstrating that the Veteran's lumbar spine disorder continuously existed since service, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).

The Board resolves doubt in the appellant's favor and finds that the evidence supports the establishment of service connection for a lumbar spine disorder.

III.  Service Connection for a Cervical Spine Disorder

Prior to his death, the Veteran contneded that his cervical spine disorder was caused by service combat injuries or, alternatively, by his service-connected PTSD, in that his neck problems were related to a November 1995 motor vehicle accident directly caused by this service-connected psychiatric disability.  
Service connection is provided for disability that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The provisions of C.F.R. § 3.310 were amended in October 2006 to add additional requirements for establishing secondary service connection based on aggravation.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The Board is granting secondary service connection for the cervical spine disability on the basis that it was proximately caused by a service connected disability, and need not further discuss the aggravation requirements.

The evidence shows a cervical spine disability during the appeal period, which has been variously diagnosed as herniated nucleus pulposus (HNP), stenosis and spondylosis, degenerative disc disease, uncovertebral joint spondylosis, and intervertebral disc disease. 

Further, there is no dispute that the Veteran was service-connected for PTSD. Moreover, the Board, in its January 2012 decision, previously determined that the "cause of the November 13, 1995 motor vehicle accident was alcohol use
associated with service-connected PTSD."

In ascertaining whether there is a link between the diagnosed cervical spine disorder and the PTSD-related motor vehicle accident of November 1995, the Board notes that a February 1996 VA treatment record indicated that the Veteran was involved in a car accident and was scheduled for "some neck surgery."   Other evidence of record includes a July 2007 opinion by Dr. N.J.C., who stated that the Veteran "was seriously injured in a motor vehicle accident [November 1995]," and there is no doubt from the record that the Veteran sustained quite extensive facial injuries.  See also August 2007 opinion by Dr. A.D.M. (describing the accident as "near fatal").  
The Board does not observe any neck X-rays or MRI until 2003, when he was diagnosed with cervical disc herniation and disc disease.  See October 2003 private treatment records and MRI.  In 2007, he had surgery for decompression and bone spur removal in his neck.  

The June 2016 VHA medical expert concluded that "[i]t is impossible for me to tell whether [a cervical spine disability] resulted from the MVA as one would have to have had a recent MRI just PRIOR to the MVA as well as immediately after . . . [and that] any conclusion that the cervical . . . changes seen over 10 years AFTER the MVA are the result of the MVA is impossible to determine.  " The examiner suggested that no neck disability was present until 2005, approximately 10 years after the accident; but the neck was mentioned in conjunction with the motor vehicle accident in February 1996 and, in fact, a clear diagnosis was presented in 2003 when imaging of the cervical spine was taken.  Moreover, the June 2016 determination that an opinion could not be rendered without resort to speculation is neither a positive or negative in nature and counts neither as evidence for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (2009).  The opinion could be read however, as saying that if the neck had been noted at the time of the accident or closer in time to the accident, a neck disability could be attributed to the accident.

When viewing the totality of the voluminous medical records in conjunction with the Veteran's lay statements regarding the origin of his neck pain, the issue of nexus can be ruled favorably in the appellant's favor.  Namely, the November 1995 motor vehicle accident, which was found to be caused by PTSD, resulted in very serious injuries to the face, and it was noted that the Veteran was "scheduled" for neck surgery in 1996.  Coupled with the Veteran's statements regarding having neck pain after the accident and the fact that no competent medical evidence attributes the cervical spine disorder to an intervening or alternate cause, sufficient competent and probative evidence has been presented to support a finding that the Veteran's cervical spine disorder is etiologically related to the November 1995 motor vehicle accident and, by proxy, his service-connected PTSD.

As such, the Board resolves reasonable doubt in the appellant's favor and finds that there is no adequate basis to reject the positive evidence, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  The evidence is at least in equipoise to support the establishment of service connection for a cervical spine disorder on a secondary basis.


ORDER

Service connection for a lumbar spine disorder is granted.

Service connection for a cervical spine disorder is granted.


REMAND

As noted in the Introduction, the issue of entitlement to special monthly compensation based on the aid and attendance criteria prior to March 19, 2012, remains in case or controversy.  However, the AOJ's December 2012 Supplemental Statement of the Case did not adjudicate this matter in light of newly received pertinent evidence.  See also January 2012 Board Remand (instructing on the issuance of a statement of the case for any claim on appeal remaining denied); Stegall v. West, 11 Vet. App. 268 (1998) (holding where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance).  Accordingly, a remand is necessary to correct this procedural defect.  

Accordingly, the case is REMANDED for the following action:

Re-adjudicate the issue of entitlement to special monthly compensation based on the need aid and attendance criteria prior to March 19, 2012, especially in light of the fact that service-connection has been granted for lumbar and cervical spine disabilities.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


